Citation Nr: 0929844	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  03-00 333	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right orchiectomy.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 15 to July 16, 1957.  These matters were originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2002 rating decision by the Waco Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD, and a January 2004 rating 
decision which granted service connection for residuals of a 
right orchiectomy, rated noncompensable.  In August 2003, the 
Veteran and his sister (his legal guardian) appeared for a 
hearing before a hearing officer at the RO, and in October 
2005 a videoconference hearing was held before the 
undersigned.  In February 2006, the Board issued a decision 
that denied the Veteran's claims for service connection for 
PTSD and a compensable rating for residuals of a right 
orchiectomy.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2006, the Court vacated the Board's decision and 
remanded the issue to the Board for further action consistent 
with a Joint Motion for Remand (Joint Motion) by the parties.  
This case was before the Board in March 2007 when it was 
remanded for additional development.

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDING OF FACT

For the entire period of the appeal, the Veteran's right 
testicle has been removed while the left testicle is not 
completely atrophied or completely nonfunctioning.


CONCLUSION OF LAW

A compensable rating for residuals of a right orchiectomy is 
not warranted for any period of time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.115a, 4.115b, Diagnostic Code (Code) 7524 
(2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim decided herein, as the rating 
decision on appeal granted service connection, assigned a 
disability rating and an effective date for the award, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman, supra; aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An 
August 2004 statement of the case (SOC) provided notice on 
the "downstream" issue of entitlement to an increased initial 
rating, and a May 2009 supplemental SOC readjudicated the 
matter after the appellant responded and further development 
was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran had 
ample opportunity to respond/supplement the record.  
Significantly, it is not alleged that notice in this matter 
was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 
128 (2008). 

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  The RO arranged for VA 
examinations in October 2004 and August 2008.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

III.  Increased Rating for Residuals of a Right Orchiectomy

Post-service private medical records dated in November 1961 
show that the Veteran underwent surgery for removal of his 
right testicle due to the development of a teratocarcinoma.  
While the Veteran's STRs are silent for any indication that 
he sustained an injury to his testicles during service, the 
RO noted that the Veteran had consistently reported that 
during service a drill instructor struck his testicles with 
the butt of a rifle.

The Veteran and his sister testified at the August 2003 
hearing that the Veteran returned home from service using 
crutches and pain medication due to the testicular injury.  
In a September 2003 letter, a private physician (a neuro-
radiologist) reported that he reviewed all the pertinent 
medical records, and opined that "it is as likely as not that 
[the Veteran's] testicular cancer was caused by his service 
groin/testicle injury with the rifle butt."

In a January 2004 decision, the RO granted service connection 
for residuals of a right orchiectomy, rated noncompensable, 
and awarded the Veteran special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss 
of use of a creative organ.

Other than notations of a history of testicular cancer, VA 
outpatient records dated from April to October 2003 are 
essentially silent for current findings regarding any 
residuals of the service-connected residuals of a right 
orchiectomy.

In a September 2004 letter, the private physician who 
provided the nexus opinion regarding the Veteran's right 
orchiectomy and the injury in service reported that he had 
again reviewed pertinent medical records "for the purpose of 
making a medical opinion concerning [the Veteran's] 
testicular cancer and 0% rating."  The physician opined: 
"While it is medically accurate to service connect [the 
Veteran's] right orchiectomy for teratocarcinoma it is 
administratively inaccurate to assign his 0%.  [The Veteran] 
may also have low testosterone levels due to the loss of his 
testicle[;] this problem should be evaluated and rated if 
appropriate."

On VA examination in October 2004, the veteran reported that 
he was unable to work after the November 1961 right 
orchiectomy, primarily because he was unable to lift anything 
heavy.  The examiner noted that the Veteran had also been 
treated for prostate cancer, and that in 1980 the prostate 
gland was removed.  The Veteran denied any impairment in 
urinary control.  He denied urinary frequency or difficulty 
voiding.  The examiner expressly noted that the Veteran 
denied having any residual problems subsequent to the 
November 1961 right orchiectomy.  [He also denied having any 
residuals of his prostate surgery.]  He denied any pain in 
the groin, but complained of slight numbness in the right 
groin area.  He denied an increase in urinary frequency, 
hesitancy, stream restriction, and dysuria.  He denied 
infections and acute nephritis.  Essentially, the Veteran 
denied having "any specific problems related to the operation 
that affect his daily activities."  Examination revealed that 
the right testicle was absent and the left testicle was 
atrophic.  The diagnosis was history of teratocarcinoma of 
the right testicle, status post right orchiectomy and 
retroperitoneal lymph node dissection; and prostate cancer, 
status post prostatectomy.

At the October 2005 hearing, when asked about symptoms that 
might be related to the right orchiectomy, the Veteran's 
sister stated that the Veteran developed a back/spine 
condition that makes it difficult for the veteran to walk.  
She stated, "I can't tell you that was [on] account of that 
testicular condition, but he has lost his ability to walk."

An August 2008 VA genitourinary examination report notes the 
Veteran's history of right orchiectomy for teratocarcinoma of 
the right testis.  Upon examination, the right testicle was 
absent.  There was evidence of incomplete left testicular 
atrophy.  The left spermatic cord was normal.  Sensation and 
reflexes were intact.  Testosterone level was 150 ng/dl.  The 
examiner commented that the left testicle was not completely 
non-functioning since there was still secretion of 
testosterone.  The examiner also commented that studies also 
show a decrease in testosterone with increasing age.
Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Residuals of a right orchiectomy are rated under 38 C.F.R. § 
4.115b, Code 7524 (for testis, removal), which provides for a 
noncompensable rating for removal of one testis, while a 30 
percent rating is warranted for removal of both testes.  
38 C.F.R. § 4.115b, Code 7524.  A note to Code 7524 provides 
that, in cases of the removal of one testis as the result of 
a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.  

It is noteworthy that this appeal is from the initial rating 
assigned with the grant of service connection, and that the 
RO has not assigned "staged ratings," but has assigned the 
current noncompensable rating (and SMC) for the entire appeal 
period.  The Board finds that the symptoms of the Veteran's 
service-connected residuals of a right orchiectomy (inasmuch 
as only one testicle is shown to have been removed) have 
never during the appellate period met (or approximated) the 
schedular criteria for a 30 percent rating under Code 7524.  
Hence, "staged ratings" are not for consideration.

The Board has considered whether there is any schedular basis 
for granting a compensable rating for the Veteran's service-
connected residuals of a right orchiectomy, but has found 
none.  In particular, there is no medical evidence that both 
of the Veteran's testicles have been removed.  As noted 
above, only the right has been removed.  Moreover, as noted 
above, the left testicle is not completely atrophied or 
completely nonfunctioning.  See Code 7524.

Regarding the neuro-radiologist's assertion that if the 
Veteran has low testosterone levels, such should be 
considered in rating the disability at issue, it is 
noteworthy that such laboratory studies (or any associated 
impairment) are not listed in the criteria under Code 7524.  
[Any related loss of procreative powers is instead 
encompassed by the award of SMC for use of a creative organ.  
That award is not at issue herein, and is a statutory rate.  
See 38 U.S.C.A. § 1114.]  Pain is compensated when it impairs 
function.  See 38 C.F.R. §§ 4.1, 4.10, 4.40.  The Veteran's 
treatment records do not reflect that pain has been a 
residual symptom of the 1961 right orchiectomy.  In fact, he 
has essentially denied any residual symptoms of the 
orchiectomy.

The statements/testimony of the Veteran and his sister 
describing the symptoms of his residuals of the right 
orchiectomy are competent evidence to the extent that they 
can describe what he experiences.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, such statements and 
contentions must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

The Board recognizes that diseases of the genitourinary 
system generally result in disabilities related to renal or 
voiding dysfunctions, infections, or a combination of these.  
Here, the October 2004 examination reflects that the Veteran 
denied any incontinence or other relevant impairment.  Hence, 
there is no basis for consideration of potentially applicable 
alternate rating criteria.

Moreover, the Board also has considered whether the Veteran 
is entitled to a greater level of compensation on an 
extraschedular basis.  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the available schedular criteria are inadequate, 
i.e., whether there are symptoms or impairment shown that are 
not contemplated by the schedular criteria.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and schedular criteria 
are found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability throughout 
the entire appeal period under consideration is contemplated 
by the rating schedule and the assigned "staged" ratings are, 
therefore, adequate, and no referral for an extraschedular 
rating is required.

The preponderance of the evidence is against the claim, and 
it must be denied.


ORDER

A compensable rating for residuals of a right orchiectomy is 
denied.

REMAND

The Veteran claims that he is entitled to service connection 
for PTSD.  Specifically, he alleges that a drill instructor 
struck his testicles with the butt of a rifle during basic 
training, and that psychiatric symptoms manifested soon after 
such injury.  While the RO apparently conceded the Veteran's 
alleged stressor event in this case (see January 2004 rating 
decision granting service connection for residuals of right 
orchiectomy) the basis for this concession is unclear.  
Specifically, the Veteran's service treatment records are 
silent for any indication that he sustained an injury to his 
testicles during service.

By a December 2006 decision the Board denied service 
connection for PTSD.  The Board noted that while the Veteran 
had been diagnosed with and treated for schizophrenia 
(notably, service connection for nervous condition was denied 
in an unappealed May 1983 rating decision), there was no 
competent evidence that the Veteran has PTSD.  The Joint 
Motion notes that remand is required for VA to obtain a 
medical opinion pursuant to 38 U.S.C.A. § 5103A.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in disability 
compensation claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.)  

The March 2007 Remand directed the RO to advise the Veteran 
of the provisions of 38 C.F.R. § 3.304(f)(3) concerning the 
evidence that can be submitted to establish the occurrence of 
the alleged personal assaults and to request him to submit 
any pertinent evidence in his possession.  The RO was also 
directed to afford the Veteran a VA examination by a 
psychiatrist to determine if he has PTSD due to the verified 
stressor event in service.  The examination and the report 
thereof were to be in accordance with DSM-IV.
In response to a March 2007 letter from the RO, the Veteran 
provided no new information regarding his alleged stressor.  
Moreover, the record still shows no credible corroborating 
evidence of a stressor event in service.  In reviewing the 
RO's determination on appeal, the Board is required to review 
the evidence of record on a de novo basis and without 
providing any deference to the RO's decision.  See 38 
U.S.C.A. § 7104(a) (West 2002).  On remand, the RO should 
again advise the Veteran of alternative forms of evidence he 
may submit to support the alleged "personal assault" 
stressor.  See 38 C.F.R. § 3.304(f)(3).  In this regard, he 
should be advised of the provisions of 38 C.F.R. § 3.158(a).  
(Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).)  

Moreover, a review of the record shows that although the 
Veteran underwent a VA PTSD examination in August 2008, the 
examination report is not adequate for adjudication purposes.  
Specifically, the examination report notes that a social-
industrial survey was completed; however, the report of this 
survey was not made available to the VA examiner and was not 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and such records may have bearing on 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In addition, as noted by the Veteran's 
representative, no psychometric testing was completed by the 
examiner.  The development of facts includes a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, VA 
adjudication regulations and guidelines provide that "if [an 
examination] report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2008).  
See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, on 
remand, the RO should obtain the social-industrial survey and 
schedule the Veteran for another examination.

Accordingly, the case is REMANDED for the following action:
1.  The RO should secure for the file a 
copy of the VA Social-Industrial Survey 
referenced in the August 2008 VA 
examination report.

2.  The RO should issue a letter to the 
Veteran informing him of the provisions of 
38 C.F.R. § 3.304(f)(3) concerning the 
evidence that can be submitted to 
establish the occurrence of the alleged 
personal assaults, and ask him to provide 
a detailed stressor account, and to submit 
any corroborative evidence of the personal 
assaults (or provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf).  In this 
regard, the Veteran should be reminded of 
the provisions of 38 C.F.R. § 3.158(a).

3.  The RO should take all appropriate 
steps to obtain any pertinent evidence 
identified but not provided by the 
Veteran.  If the RO is unable to obtain 
any pertinent evidence identified by the 
Veteran, he and his representative should 
be so advised, and advised further that 
ultimately it is his responsibility to 
ensure that such evidence is received.  
The RO should arrange for any further 
development necessary to verify that the 
actual occurrence of the alleged stressor 
event in service, and make a specific 
determination as to what, if any, stressor 
event in service is verified, outlining 
the specific evidence corroborating that a 
stressor event in service actually 
occurred.

4.  Thereafter, the RO should o arrange 
for the Veteran to be examined by a 
psychiatrist to determine if whether he 
has PTSD due to a corroborated stressor 
event in service.  The Veteran's claims 
file (to include this Remand) must be 
reviewed by the examiner in conjunction 
with the examination.  The examination and 
the report thereof should be in accordance 
with DSM-IV.  Psychological testing (to 
ascertain the proper diagnosis for the 
Veteran's psychiatric disability) should 
be conducted in conjunction with the 
examination.

The Veteran should provide the examiner 
with a complete description of his alleged 
stressor event, to include the dates and 
names of the persons involved.  

Following examination of the Veteran, 
review of his pertinent medical history 
and the reports of the psychological 
testing, and with consideration of sound 
medical principles, the examiner should: 

(a) Opine whether the veteran has PTSD in 
accordance with DSM-IV criteria, and 

(b) If PTSD is diagnosed, identify the 
specific stressor(s) upon which the 
diagnosis is based.  

(c) If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for such diagnosis.  The 
examiner should explain the rationale for 
all opinions expressed and conclusions 
reached.

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  
If service connection for PTSD remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond before the 
claims file is returned to the Board for 
further appellate consideration.
The purpose of this remand is to comply with the mandates of 
the Court (endorsing the Joint Motion).  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board and/or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


